            Case
             Case2:20-cr-00036-RSL
                  2:20-cr-00036-RSL Document
                                     Document54-1 Filed08/28/20
                                              55 Filed  08/27/20 Page
                                                                  Page11ofof22



 1                                                                   The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   UNITED STATES OF AMERICA,
                                                        NO. CR20-036RSL
10                           Plaintiff,
                                                        ORDER GRANTING UNOPPOSED
11           v.                                         MOTION TO MODIFY BOND
12                                                      CONDITIONS
     JUAN JOSE VEGA-FLORES,
13                           Defendant.
14
             THIS MATTER has come before the Court on Juan Jose Vega-Flores’ unopposed
15
     motion requesting a modification of his Appearance Bond. Mr. Vega-Flores requests that the
16
     Court remove the location monitoring condition of his appearance bond.               The Court has
17
     reviewed the motion and the record in this case and finds Mr. Vega-Flores’ request reasonable
18

19   and appropriate.

20           IT IS ORDERED that location monitoring is eliminated as a condition of Mr. Vega-
21   Flores’ Appearance Bond.        Specifically, that the following language is deleted from the
22
     Appearance Bond, Dkt. 20:
23
             The defendant shall participate in the location monitoring program with Active
24           Global Positioning Satellite technology. The defendant shall comply with a
             curfew as directed by the location monitoring specialist. The defendant shall
25           abide by all program requirements, and must contribute towards the costs of the
26           services, to the extent financially able, as determined by the location monitoring
             specialist.


                                                                               Allen, Hansen, Maybrown
     ORDER GRANTING UNOPPOSED MOTION TO                                           & Offenbecher, P.S.
                                                                             600 University Street, Suite 3020
     MODIFY BOND CONDITIONS – 1                                                 Seattle, Washington 98101
     [US v. Vega-Flores, No. CR20-036RSL]                                             (206) 447-9681
            Case
             Case2:20-cr-00036-RSL
                  2:20-cr-00036-RSL Document
                                     Document54-1 Filed08/28/20
                                              55 Filed  08/27/20 Page
                                                                  Page22ofof22



 1
             All other conditions of Mr. Vega-Flores’ Appearance Bond remain in
 2

 3           effect. DONE this 28th day of August,
                                             gust, 2020.

 4

 5                                               ________________________________
                                                 Robert S. Lasnik
 6
                                                 United States District Court Judge
 7
     Presented by:
 8
     /s/ Cooper Offenbecher
 9   Cooper Offenbecher
     Attorney for Defendant Juan Jose Vega-Flores
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26



                                                                          Allen, Hansen, Maybrown
     ORDER GRANTING UNOPPOSED MOTION TO                                      & Offenbecher, P.S.
                                                                        600 University Street, Suite 3020
     MODIFY BOND CONDITIONS – 2                                            Seattle, Washington 98101
     [US v. Vega-Flores, No. CR20-036RSL]                                        (206) 447-9681
